Citation Nr: 0924163	
Decision Date: 06/26/09    Archive Date: 07/01/09

DOCKET NO.  08-09 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel


INTRODUCTION

The Veteran had active duty service with the United States 
Air Force from April 1966 to April 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2007 rating decision by the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA) that denied service 
connection for PTSD.

The Veteran presented testimony before the Board in January 
2009.  The transcript has been associated with the claims 
folder.  

The issue has been recharacterized on appeal as it appears on 
the cover page of the instant decision.  This has been 
undertaken as the scope of a mental health disability claim 
includes any mental disability that may reasonably be 
encompassed by the claimant's description of the claim, 
reported symptoms, and the other information of record.  See 
Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran has filed a claim of entitlement to service 
connection for PTSD.  A determination has been made that 
additional evidentiary development is necessary.  
Accordingly, further appellate consideration will be deferred 
and this case remanded for action as described below.

Establishing service connection for PTSD requires: (1) 
medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. 
§ 3.304(f); see Cohen v. Brown, 10 Vet. App. 128 (1997).  

The Veteran essentially contends that he has PTSD as the 
result of traumatic events that occurred while he was on 
active service with the United States Air Force during 
Vietnam.  Specifically, he asserts that in March 1967, after 
returning to the Air Force base where he was stationed 
following one of his missions, there was an eight-to-ten-inch 
hole in the plane or "bladder bird" as he refers to it.  
The Veteran indicated that neither he nor the other 
individuals on the flight knew when the plane had been hit.  
He contends that he has nightmares as a result of this 
incident. 

Official records show the Veteran served on active duty from 
April 1966 to April 1970.  He served in Vietnam from 
September 1968 to April 1970.  He was a fuel specialist and 
aerial bulk fuel delivery specialist systems operator 
assigned to the 12th Supply Company, Cam Ranh Bay Air Base.  
He also served with the 327th CSSQ, Nha Trang Air Base.  

The Veteran's service treatment records show he was 
hospitalized from February 23, 1970, to March 10, 1970, in 
the mental health clinic for transient situational stress 
reaction with psychotic manifestations.  It was found to be 
in the line of duty.  There was no resulting impairment and 
the Veteran was discharged to duty.

Post-service, VA treatment records contain a diagnosis of 
PTSD dated in December 2006.   Thereafter, VA treatment 
providers simply note PTSD symptoms probably not fully 
meeting the criteria for the disorder.

The RO previously found that there was insufficient 
information to submit the Veteran's allegations to the United 
States Army and Joint Services Records Research Center 
(JSRRC); however, this was prior to the submission of VA Form 
21-0781, Statement of Support of Claim for Service Connection 
for PTSD, in November 2007.   Given the above stressor 
statement and the Veteran's verified service in-country, to 
which he testified in January 2009, VA should request 
credible supporting evidence from the JSRRC and ask them to 
attempt to verify the stressor.  38 U.S.C.A. § 5103A (b) 
(West 2002); 38 C.F.R. § 3.159(c) (2008).

In addition to the lack of a verified in-service stressor 
event, there is some conflict as to whether or not the 
Veteran has a confirmed diagnosis of PTSD or any other 
psychiatric disorder.  Thus, the Veteran should be sent for a 
VA examination to determine whether he has met the criteria 
for a diagnosis of PTSD due to a verified in-service stressor 
and/or an acquired psychiatric disorder.  38 U.S.C.A. 
§ 5103A.

Ongoing VA medical records pertinent to the issue dated after 
July 2007 should also be obtained.  38 U.S.C.A. § 5103A(c) 
(West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 
(1992) (VA medical records are in constructive possession of 
the agency, and must be obtained if the material could be 
determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided one 
last opportunity to itemize and provide 
specific information regarding the 
stressor event(s) he alleges occurred in 
service, to include the March 1967 
bladder bird incident. He should be asked 
to identify specific dates (within a 60 
day period), locations and any additional 
unit numbers to which he may have been 
assigned.  

2.  With any additional information 
provided by the Veteran, and with the 
evidence already of record, the AMC/RO 
must prepare a summary of the Veteran's 
alleged service stressors.  This summary 
must be prepared regardless whether the 
Veteran provides an additional statement, 
as requested above.  This summary and a 
copy of the Veteran's DD 214 and other 
service personnel records should be sent 
to the JSRRC.


3.  The RO should seek to obtain 
treatment records of the Veteran from the 
Columbia, South Carolina, VA Medical 
Center (VAMC) dated after July 2007.  All 
requests for records and their responses 
should be clearly delineated in the 
claims folder

4.  Thereafter, the Veteran should 
undergo a VA psychiatric examination to 
clarify whether he has PTSD related to 
documented stressors during service 
and/or an acquired psychiatric disorder 
as a result of an incident of active 
military service.  The AMC/RO must 
specify for the psychiatrist the stressor 
or stressors which it has determined that 
the Veteran was exposed to in service and 
the examiner must be instructed to 
consider only those stressors in 
determining whether the Veteran has PTSD.

All indicated tests and studies should be 
performed, and all clinical findings 
should be reported in detail.  It is 
essential that the claims file be 
provided to the psychiatrist for review 
in conjunction with the examination, 
together with a copy of this remand.  The 
examination report is to reflect whether 
such a review of the claims file was 
made.

(A) A diagnosis of PTSD under DSM IV 
criteria should be made or ruled out.  If 
PTSD is diagnosed, the psychiatrist 
should identify the independently 
verifiable in- service stressor(s) 
supporting the diagnosis.  (B) If PTSD is 
not diagnosed, the examiner should 
explain why the diagnosis was not made.  
(C) Further, if PTSD is not diagnosed, 
the examiner must indicate whether any 
currently diagnosed acquired psychiatric 
disorder is related to the February 1970 
to March 1970 hospitalization for 
transient situational stress reaction 
with psychotic manifestations.  Adequate 
reasons and bases for any opinion 
rendered must be provided.

5.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.  38 C.F.R. 
§ 3.655. 

6.  After the development requested above 
has been completed to the extent 
possible, the AMC/RO should again review 
the record.  If any benefit sought on 
appeal remains denied, the Veteran and 
representative, if any, should be 
furnished a supplemental statement of the 
case.  The Veteran should be afforded an 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this remand is to assist the Veteran with the 
development of his claim.  The Veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examinations, is 
both critical and appreciated.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
K. L. WALLIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


